UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6848


DONNIE DON BEVERLEY,

                  Petitioner – Appellant,

             v.

DIRECTOR, VIRGINIA DEPARTMENT OF CORRECTIONS,

                  Respondent – Appellee.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.   Glen E. Conrad, District
Judge. (7:08-cv-00599-gec-mfu)


Submitted:    September 24, 2009            Decided:   October 14, 2009


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Donnie Don Beverley, Appellant Pro Se.           Craig Stallard,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Donnie       Don    Beverley       seeks      to    appeal      the    district

court’s order dismissing as untimely his 28 U.S.C. § 2254 (2006)

petition.       The order is not appealable unless a circuit justice

or    judge    issues       a     certificate        of   appealability.             28    U.S.C.

§ 2253(c)(1) (2006).                A certificate of appealability will not

issue     absent       “a       substantial       showing         of    the    denial       of    a

constitutional          right.”           28    U.S.C.      § 2253(c)(2)         (2006).          A

prisoner       satisfies           this        standard      by        demonstrating           that

reasonable       jurists          would    find      that    any        assessment        of     the

constitutional         claims       by    the    district     court       is   debatable          or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                     Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                        We have

independently reviewed the record and conclude that Beverley has

not     made    the     requisite         showing.          Accordingly,         we       deny    a

certificate       of     appealability           and      dismiss       the    appeal.            We

dispense       with     oral       argument       because         the    facts    and          legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                      DISMISSED



                                                 2